UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52452 Commission File Number DUSSAULT APPAREL INC. (Exact name of registrant as specified in its charter) Nevada 98-0513727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1885 Shore Drive South, South Pasadena, FL (Address of principal executive offices) (Zip Code) (727) 902-2594 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock Title ofclass Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant was approximately $251,295 based on the closing price of $0.0015 on April 30, 2012 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 353,344,347 shares of common stock issued and outstanding as of February 28, 2013 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None 2 TABLE OF CONTENTS Page PART I Item 1 Business 5 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 13 Item 4 Mine Safety Disclosures 13 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6 Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures About Market Risk 17 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A Controls and Procedures 18 Item 9B Other Information 20 PART III Item 10 Directors, Executive Officers and Corporate Governance 21 Item 11 Executive Compensation 23 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13 Certain Relationships and Related Transactions, and Director Independence 25 Item 14 Principal Accounting Fees and Services 26 PART IV Item 15 Exhibits, Financial Statement Schedules 27 SIGNATURES 28 3 Forward Looking Statements This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements.These statements relate to future events or our future financial performance.A number of important factors could cause our actual results to differ materially from those expressed in any forward-looking statements made by us in this Form 10-K.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Such risks include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 are unavailable to us. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this Annual Report, the terms "we," "us," "Company," "our" and "Dussault" mean Dussault Apparel Inc., unless otherwise indicated. 4 ITEM 1. BUSINESS Background The address of our principal executive office is 1885 Shore Drive South, South Pasadena, FL, 33707.Our telephone number is (727) 902-2594.The Company’s web-site is www.dussaultapparel.com. Our common stock is quoted on the OTCBB and on the OTCMarkets QB under the symbol "DUSS". Corporate History We were incorporated on October 1, 2006 in the State Nevada under the name Release Your Lease Inc. Our initial business plan was to create a web-based service for buyers and sellers of leased automobiles. Our stock was listed for trading on the OTC Bulletin Board on March 14, 2007 under the symbol “RLYL”. A decision was made by new management, to change the corporate direction of the Company and to pursue opportunities in the retail fashion industry. Effective June 11, 2007, we completed a merger with our wholly subsidiary Dussault Apparel Inc. As a result, we changed our name from “Release Your Lease Inc.” to “Dussault Apparel Inc.” We changed the name of the Company to better reflect the anticipated direction and business of the Company. On June 11, 2007, our symbol changed to “DUSS”. The subsidiary was created solely for the purpose of the merger and change of name. Effective June 11, 2007 we effected a fourteen (14) for one (1) forward stock split of our authorized, issued and outstanding shares. As a result, our authorized capital increased from 75,000,000 shares of common stock with a par value of $0.001 to 1,050,000,000 shares of common stock with a par value of $0.001. Our issued and outstanding share capital increased from 3,060,000 shares of common stock to 49,000,000 shares of common stock. On November 8, 2007, we opened our first retail location on Melrose Avenue, Los Angeles, California. Our Melrose location featured women’s and men’s Ready-To-Wear collections as well as jewelry, luggage and headwear. On October 31, 2008, we elected to close our store located on Melrose Avenue in Los Angeles, California and ceased all operations relating to this location. Given the losses associated with our Melrose location, and the current market circumstances for retailers, management was of the view such closure was necessary to prevent further losses and conserve working capital. On April 15, 2009, the Company entered into an assignment of royalty with Jason Dussault. The assignment of royalty provided for the payment by Jason Dussault of 5% of the royalties received by him pursuant to a merchandising license agreement with Gene Simmons Company and USPA Accessories LLC for the license of “Moneybag” intellectual property and related products, pursuant to and in accordance with the terms and conditions of a merchandising license agreement. Jason Dussault agreed to provide sales and design services under a merchandising license agreement in consideration for royalty payments from 4.5% to 7.5% of gross income from sales derived under a merchandising license agreement. From any royalty payments that may become due and payable to Jason Dussault, Mr. Dussault has agreed to assign to our company 5% of the gross income and agreed to assign to the Company his rights, title and interest in and to the amount of the royalty. We have been advised that the underlying license agreement with Gene Simmons Company and USPA Accessories LLC has been terminated. As a result we do not receive any assigned royalty payments. Between May 15, 2009 and July 10, 2009, we entered into consulting agreements with four (4) consultants, wherein, each of the consultants agreed to provide consulting services to the Company. Pursuant to the terms of the consulting agreements, we issued an aggregate of 2,750,000 restricted shares of our Company’s common stock. On October 31, 2009, the Company entered into a merchandising license agreement with USPA Accessories, LLC, wherein, we agreed to provide design services under a merchandising license agreement in consideration for royalty payments of 10% of the gross income from the sales derived under a merchandising license agreement.The collection was only a “one time” design and the agreement is no longer in place. On November 10, 2009, the Company entered into a distribution agreement with EHM Holdings for a term of two years, for th distribution rights to Deuce Custom Ink brand throughout Canada. The agreement expired on November 10, 2011. 5 On April 9, 2010 our Company entered into an Asset Acquisition Agreement with Open Sundaes Ventures Ltd. (“Open Sundaes”) for the acquisition of certain assets relating to the business of the production and development of beauty and bath products including inventory, intellectual property and business knowhow. In consideration for the acquisition of these assets, our Company paid $43,860 and agreed to issue an aggregate of 4,000,002 shares of its common stock to the shareholders of Open Sundaes. The Asset Acquisition Agreement was approved by the shareholders of Open Sundaes at a special meeting held on April 22, 2010.We have not to date pursued the line we acquired.After a review of the costs to pursue this line and the current financial position of the Company, we do not expect that we will pursue this line and we are looking to divest of this asset. “Dussault Inc.” was a Canadian reality TV series which was broadcast on networks in Canada and was picked for broadcast in New Zealand by TVNZ.Management had hoped that the association of the Dussault name would increase merchandise sales, however, the show is no longer being aired. Our Current Business The Company currently operates in the retail fashion industry.The Company transitioned from being a manufacturer–wholesaler to licensing its trademark and currently has one licensor of its products selling limited merchandise. The Company also offers limited product through its website for which it shares the revenue with the licensor. Management is currently renegotiating the royalty with its licensee. The Company had a change in management during fiscal 2012 and the current focus of management is to review the current business of the Company with a view to increasing the revenues from operations and undertaking an analysis of operations to see if the current trademarks and licensing agreements can be renegotiated and if there are any further opportunities for licensing the Company’s trademarks and fashion line, while reviewing other business opportunities that may present themselves as an opportunity to bring shareholder value. Distribution and Marketing of Our Products Currently our products are sold on our website and through a licensing agreement with one Canadian manufacturer. Competition We face intense competition in the apparel industry from other established companies. A number of our competitors may have significantly greater financial, technological, manufacturing, sales, marketing and distribution resources than we do. Their greater capabilities in these areas may enable them to better withstand periodic downturns in the apparel industry, compete more effectively on the basis of price and production and more quickly develop new products. In addition, there are low barriers of entry into this industry and new companies may enter the markets in which we compete, further increasing competition in the industry. We believe that our ability to compete successfully depends on a number of factors, including the style and quality of our products and the strength of our brand name, as well as many factors beyond our control. We may not be able to compete successfully in the future, and increased competition may result in price reductions, reduced profit margins, loss of market share and an inability to generate cash flows that are sufficient to maintain or expand our development and marketing of new products, which would adversely impact the trading price of our common stock. Government Regulation and Supervision Our operations are subject to the effects of international treaties and regulations such as the North American Free Trade Agreement (NAFTA). We are also subject to the effects of international trade agreements and embargoes by entities such as the World Trade Organization. Generally, these international trade agreements benefit our business rather than burden it because they tend to reduce trade quotas, duties, taxes and similar impositions. However, these trade agreements may also impose restrictions that could have an adverse impact on our business, by limiting the countries from whom we can purchase our fabric or other component materials, or limiting the countries where we might market and sell our products. Labelling and advertising of our products is subject to regulation by the Federal Trade Commission. We believe that we are in substantial compliance with these regulations. 6 Research and Development The Company has not undertaken any research and development activities for fiscal year 2012 or 2011. Corporate Offices Our principal office is currently located at 1885 Shore Drive South, South Pasadena, Florida 33707 which is the office of our sole officer and director, Natalie Bannister, free of charge. .We believe that this space is sufficient to meet our present needs and do not anticipate any difficulty in securing alternative or additional space, as needed, on terms acceptable to us. Employees We do not currently have any employees, our sole officer and director, Natalie Bannister provides consulting services and invoices the Company a fee of $2,500 per month for such services. Intellectual Property We own and operate the following registered internet domain names: · www.dussaultapparel.com; We own and operate the following trademark: · Dussault Custom Ink Trademark. · In addition, we acquired all rights to the tradename “Open Sundaes”. As of the date of this report no formal filing reserving this tradename has been made. We do not have any subsidiaries. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy and information statements and other information regarding reporting companies. 7 ITEM 1A.RISK FACTORS An investment in our securities should be considered highly speculative due to various factors, including the nature of our business and the present stage of our development. An investment in our securities should only be undertaken by persons who have sufficient financial resources to afford the total loss of their investment. In addition to the usual risks associated with investment in a business, the following is a general description of significant risk factors which should be considered. You should carefully consider the following material risk factors and all other information contained in this Annual Report before deciding to invest in our common stock. If any of the following risks occur, our business, financial condition and results of operations could be materially and adversely affected. Additional risks and uncertainties we do not presently know or that we currently deem immaterial may also impair our business, financial condition or operating results. Risks Relating to our Company We have had minimal cash flows from operations and if we are not able to obtain further financing we may be forced to scale back or cease operations or our business operations may fail. To date we have had minimal cash flows from operations and we have been dependent on sales of our equity securities to meet our cash requirements. As of October 31, 2012, we had working capital deficit of $96,258.Our revenues have been minimal and we expect them to remain so if we must rely solely on our current business. We have estimated that we may require up to $500,000 to during the twelve month period ended October 31, 2012 for operations and to seek additional business opportunities. There is no assurance that we will be able to obtain this funding, and if we do obtain the funding that it will be on favourable terms.If we do not raise funds our business will fail and we may not be able to maintain the required regulatory reporting with the Securities and Exchange Commission. We depend on third parties for sales and distribution efforts. If these third parties do not continue to assist us in our sales and distribution, our revenue could decrease, which would have an adverse impact on our business. We have limited marketing efforts. We depend substantially upon third parties for several critical elements of our business including, among other things, sales and distribution activities. There can be no assurance that we or these third parties will be able to establish or maintain adequate sales and distribution capabilities, that we will be able to enter into agreements or relationships with third parties in additional territories on financially acceptable terms or that any third parties with whom we enter into such arrangements will be successful in selling or distributing our products. If they are not, our business could be negatively impacted. Also, if we are unable to maintain our relationships with these sales agents and distributors or if these sales agents and distributors begin selling our competitor’s products, then our ability to generate revenues through the sale of our products could be negatively impacted. Changes to government regulation and supervision could have an adverse effect on our business. Any negative changes to international trade agreements and regulations such as NAFTA or any agreements affecting international trade such as those made by the World Trade Organization which result in a rise in trade quotas, duties, taxes and similar impositions or which has the result of limiting the countries from whom we can purchase our fabric or other component materials, or limiting the countries where we might market and sell our products, could have an adverse effect on our business. Changes in trends may cause uncertainties with respect to the growth of our company and can affect our ability to generate revenues. Our ability to generate revenues in the future is dependent on whether we successfully develop our products and create a marketable product and license or otherwise commercialize our products. We cannot predict whether or when this may happen and this causes uncertainty with respect to the growth of our company and our ability to generate revenues. 8 Our revenues are influenced by general economic cycles, diminished consumer spending may have an adverse effect on our business and financial condition. Apparel is a cyclical industry that is dependent upon the overall level of consumer spending. Our wholesale customers anticipate and respond to adverse changes in economic conditions and uncertainty by reducing inventories and cancelling orders. As a result, factors that diminish consumer spending and confidence in any of the regions in which we compete, particularly deterioration in general economic conditions, increases in energy costs or interest rates, housing market downturns, and other factors such as acts of war, acts of nature or terrorist or political events that impact consumer confidence, could reduce our sales and adversely affect our business and financial condition. For example, the price of oil has risen in the recent past. A continued or sustained rise in oil prices could adversely affect consumer spending and demand for our products and also increase our operating costs, both of which could adversely affect our business and financial condition. Intense competition in the worldwide apparel industry could reduce our sales and prices and adversely affect our business and financial condition. We face a variety of competitive challenges from streetwear and casual apparel marketers, fashion-oriented apparel marketers, vertically integrated specialty stores and retailers of private-label products. Some of these competitors have greater financial and marketing resources than we do and may be able to adapt to changes in consumer preferences or retail requirements more quickly, devote greater resources to the building and sustaining of their brand equity and the marketing and sale of their products or adopt more aggressive pricing policies than we can. As a result, we may not be able to compete as effectively with them and may not be able to maintain or grow the equity of and demand for our brand. Increased competition in the worldwide apparel industry — including from international expansion of vertically integrated specialty stores, from department stores, chain stores and mass channel retailers developing exclusive labels, and from well-known and successful non-apparel brands expanding into jeans and casual apparel — could reduce our sales and adversely affect our business and financial condition. We rely on contract manufacturing of our products. Our inability to secure production sources meeting our quality, cost, working conditions and other requirements, or failures by our contractors to perform, could harm our sales, service levels and reputation. We source our products from independent manufacturers who purchase fabric and other raw materials. As a result, we must locate and secure production capacity. We depend on independent manufacturers to maintain adequate financial resources, secure a sufficient supply of raw materials, and maintain sufficient development and manufacturing capacity in an environment characterized by continuing cost pressure and demands for product innovation and speed-to-market. In addition, we do not have material long-term contracts with any of our independent manufacturers, and these manufacturers generally may unilaterally terminate their relationship with us at any time. Our dependence on contract manufacturing could subject us to difficulty in obtaining timely delivery of products of acceptable quality. A manufacturer's failure to ship products to us in a timely manner or to meet our quality standards could cause us to miss the delivery date requirements of our wholesale customers. In addition, any interference with our ability to receive shipments from those manufacturers, such as conditions at ports or issues that otherwise affect transportation and warehousing providers, could cause delayed delivery of product. Additionally, if we experience a significant increase in demand, or if we need to replace any of the manufacturers that we currently use, we may have to expand our third party manufacturing capacity. We cannot assure you that this capacity will be available to us, or available on terms that are acceptable to us. Failing to make timely deliveries may cause our customers to cancel orders, refuse to accept deliveries, impose non-compliance charges through invoice deductions or other charge-backs, demand reduced prices or reduce future orders, any of which could harm our sales and margins. 9 Our success depends on the continued protection of our trademark and other proprietary intellectual property rights. Our trademark and other intellectual property rights are important to our success and competitive position, and the loss of or inability to enforce trademark and other proprietary intellectual property rights could harm our business. Despite any precautions we may take to protect our intellectual property, policing unauthorized use of our intellectual property is difficult, expensive and time consuming, and we may be unable to adequately protect our intellectual property or determine the extent of any unauthorized use, particularly in those foreign countries where the laws do not protect proprietary rights as fully as in Canada or the United States. Our efforts to establish and protect our trademark and other proprietary intellectual property rights may not be adequate to prevent imitation or counterfeiting of our products by others or to prevent others from seeking to block sales of our products for violating their trademarks and proprietary rights. Unauthorized copying of our products or unauthorized use of our trademarks or other proprietary rights may not only erode sales of our products but may also cause significant damage to our brand names and our ability to effectively represent ourselves to our customers. Also, we cannot assure you that others will not assert rights in, or ownership of, our trademarks and other proprietary rights, that our proprietary rights would be upheld if challenged or that we would, in that event, not be prevented from using our trademarks, any of which could have a material adverse effect on our financial condition and results of operations. Further, we could incur substantial costs in legal actions relating to our use of intellectual property or the use of our intellectual property by others. Even if we are successful in these actions, the costs we incur could have a material adverse effect on us. Our licensees may not comply with our product quality, manufacturing standards, marketing and other requirements. We license our trademarks to third parties for manufacturing, marketing and distribution of various products. While we enter into agreements with our licensees covering product design, product quality, sourcing, manufacturing, marketing and other requirements, our licensees may not comply fully with those agreements. Non-compliance could include marketing products under our brand names that do not meet our quality and other requirements or engaging in manufacturing practices that do not meet our standards. These activities could harm our brand equity, our reputation and our business. Violation of labor laws and practices by our licensees or suppliers could harm our business. We require our licensing partners and suppliers to operate in compliance with applicable laws and regulations. While our code of conduct promotes ethical business practices, we do not control our licensees or suppliers or their labor practices. The violation of labor or other laws by any of our licensees or suppliers, or divergence of a licensee's or supplier's labor practices from those generally accepted as ethical in Canada or the United States, could interrupt or otherwise disrupt the shipment of our products, harm the value of our trademarks, damage our reputation or expose us to potential liability for their wrongdoings. Our quarterly sales and operating results fluctuate as a result of a variety of factors, including seasonal fluctuations in demand for premium apparel and related categories, and accessories, delivery date delays, recognition of stock-based compensation and potential fluctuations in our annualized tax rate, which may result in volatility of our stock price. Our quarterly sales and operating results have varied significantly in the past and can be expected to fluctuate in the future due to a number of factors, many of which are beyond our control. For example, sales of our products have historically been somewhat seasonal in nature with the largest sales generally occurring in the second half of the year. Delays in scheduling or pickup of products by our licensing partners wholesale customers could negatively impact our revenues and results of operations for any given quarter. As a result of these specific and other general factors, our operating results will likely vary from quarter to quarter and the results for any particular quarter may not be necessarily indicative of results for the full year. Any shortfall in sales or net income from levels expected by securities analysts and investors could cause a decrease in the trading price of our common stock. We are subject to new corporate governance and internal control reporting requirements, and our costs related to compliance with, or our failure to comply with existing and future requirements, could adversely affect our business. We may face new corporate governance requirements under the Sarbanes-Oxley Act of 2002, as well as new rules and regulations subsequently adopted by the SEC and the Public Company Accounting Oversight Board.These laws, rules, and regulations continue to evolve and may become increasingly stringent in the future.In particular, under rules proposed by the SEC on October 6, 2006, we are required to include management’s report on internal controls as part of our annual report pursuant to Section 404 of the Sarbanes-Oxley Act.We strive to continuously evaluate and improve our control structure to help ensure that we comply with Section 404 of the Sarbanes-Oxley Act.The financial cost of compliance with these laws, rules, and regulations is expected to remain substantial.We cannot assure you that we will be able to fully comply with these laws, rules, and regulations that address corporate governance, internal control reporting, and similar matters.Failure to comply with these laws, rules and regulations could materially adversely affect our reputation, financial condition, and the value of our securities. 10 We depend on our sole officer and director and the loss of this individual could adversely affect our business. Our Company is completely dependent on our sole officer Natalie Bannister, who is also our sole director.We currently have no employees and the loss of Ms. Bannister could significantly and adversely affect our business, and could result in a complete failure of the Company. We do not carry any life insurance on our sole director and officer. Risks Relating to an Investment in our Securities We may, in the future, issue additional common shares that would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of up to 1,050,000,000 common shares, $0.001 par value. The future issuance of common shares may result in substantial dilution in the percentage of our common shares held by our then existing stockholders. We may value any common shares issued in the future on an arbitrary basis. The issuance of common shares for future services or acquisitions or other corporate actions may have the effect of diluting the value of the common shares held by our investors, and might have an adverse effect on any trading market for our common shares. Market for penny stock has suffered in recent years from patterns of fraud and abuse and our stock has been volatile. Stockholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons; (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and, (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequential investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. The occurrence of these patterns or practices could in the future increase the volatility of our share price. Our common shares are subject to the “penny stock” rules of the SEC, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted regulations that generally define a “penny stock” to be any equity security other than a security excluded from such definition by Rule 3a51-1 under the Securities Exchange Act of 1934, as amended. For the purposes relevant to our Company, it is any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Our common shares are currently regarded as a “penny stock”, since our shares are not listed on a national stock exchange or quoted on the NASDAQ Market within the United States, to the extent the market price for its shares is less than $5.00 per share. The penny stock rules require a broker-dealer to deliver a standardized risk disclosure document prepared by the SEC, to provide a customer with additional information including current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, monthly account statements showing the market value of each penny stock held in the customer's account, and to make a special written determination that the penny stock is a suitable investment for the purchaser, and receive the purchaser's written agreement to the transaction. 11 To the extent these requirements may be applicable they will reduce the level of trading activity in the secondary market for the common shares and may severely and adversely affect the ability of broker-dealers to sell the common shares. FINRA sales practice requirements may also limit a stockholders ability to buy and sell our stock. In addition to the penny stock rules promulgated by the SEC, which are discussed in the immediately preceding risk factor, FINRA rules require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit the ability to buy and sell our stock and have an adverse effect on the market value for our shares. Our common stock may experience extreme rises or declines in price, and you may not be able to sell your shares at or above the price paid. Our common stock may be highly volatile and could be subject to extreme fluctuations in response to various factors, many of which are beyond our control, including (but not necessarily limited to) (i) the trading volume of our shares; (ii) the number of securities analysts, market-makers and brokers following our common stock; (iii) changes in, or failure to achieve, financial estimates by securities analysts; (iv) actual or anticipated variations in quarterly operating results; (v) conditions or trends in our business industries; (vi) announcements by us of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; (vii) additions or departures of key personnel; (viii) sales of our common stock; and (ix) general stock market price and volume fluctuations of publicly-traded and particularly, microcap companies. Investors may have difficulty reselling shares of our common stock, either at or above the price they paid for our stock, or even at fair market value. The stock markets often experience significant price and volume changes that are not related to the operating performance of individual companies, and because our common stock is thinly traded it is particularly susceptible to such changes. These broad market changes may cause the market price of our common stock to decline regardless of how well we perform as a company. In addition, there is a history of securities class action litigation following periods of volatility in the market price of a company’s securities. Although there is no such shareholder litigation currently pending or threatened against the Company, such a suit against us could result in the incursion of substantial legal fees, potential liabilities and the diversion of management’s attention and resources from our business. Moreover, and as noted below, our shares are currently traded on the OTCBB and, further, are subject to the penny stock regulations. Price fluctuations in such shares are particularly volatile and subject to manipulation by market-makers, short-sellers and option traders. We have not and do not intend to pay any cash dividends on our common shares and, consequently, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We have not, and do not, anticipate paying any cash dividends on our common shares in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. A decline in the price of our common stock could affect our ability to raise further working capital, adversely impact our ability to continue operations and may cause us to go out of business. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because we may attempt to acquire a significant portion of the funds we need in order to conduct our planned operations through the sale of equity securities, or convertible debt instruments, a decline in the price of our common stock could be detrimental to our liquidity and our operations because the decline may cause investors to not choose to invest in our stock. If we are unable to raise the funds we require for all our planned operations, we may be forced to reallocate funds from other planned uses and may suffer a significant negative effect on our business plan and operations, including our ability to develop new products and continue our current operations.As a result, our business may suffer, we may not be successful and we may go out of business. We also might not be able to meet our financial obligations if we cannot raise enough funds through the sale of our common stock and we may be forced to go out of business. 12 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our principal office is located at the offices of our sole officer and director at 1885 Shore Drive, South Pasadena, Florida who currently provides the space free of charge.We believe that this space is sufficient to meet our present needs and do not anticipate any difficulty in securing alternative or additional space, as needed, on terms acceptable to us. ITEM 3. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable 13 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information The Company's common stock is currently quoted on the OTCMarketsQB (OTCQB) and the Over the Counter Bulletin Board (“OTCBB”) under the trading symbol “DUSS.”Following is a report of high and low closing bid prices for each quarterly period for the fiscal years ended October 31, 2012 and October 31, 20101. Quarter High ($) Low ($) 4th Quarter ended 10/31/2012 3rd Quarter ended 7/31/2012 2nd Quarter ended 4/302012 1st Quarter ended 1/31/2012 4th Quarter ended 10/31/2011 3rd Quarter ended 7/31/2011 2nd Quarter ended 4/30/2011 1st Quarter ended 1/31/2011 The above information was taken from information on theOTC Markets website at www.otcmarkets.com.The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders As of February 7, 2013, there were 56 record holders of the Company’s common stock (which number does not include the number of stockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder Dividends We have never declared or paid dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Recent Sales of Unregistered Securities During the three months ended October 31, 2012 and the subsequent period to the date of the filing of this annual report, the Company issued the following shares pursuant to a Convertible Promissory Note. On September 5, 2012, 9,833,333 common shares at a deemed price of $0.00060; On September 24, 2012, 9,782,609 common shares at a deemed price of $0.00046.On October 4, 2012, 9,714,286 common shares at a deemed price of $0.00035. On October 11, 2012, 9,714,286 common shares at a deemed price of $0.00035.On October 31, 2012, 9,714,286 common shares at a deemed price of $0.00035.On November 12, 2012, 13,243,243 common shares at a deemed price of $0.00037.On November 30, 2012, 12,592,593 common shares at a deemed price of $0.00027.On December 26, 2012, 11,391,304 common shares at a deemed price of $0.00023. 14 The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended, for the issuance of shares to Asher Enterprises, Inc. pursuant to Section 4(2) of the Act and/or Rule 506 of Regulation D promulgated thereunder since, among other things, the transaction does not involve a public offering, the purchasers are “accredited investors” and/or qualified institutional buyers, the purchasers have access to information about the Company and its purchase, the purchasers will take the securities for investment and not resale. Purchases of Equity Securities by the Issuer and Affiliated Purchasers During each month within the fourth quarter of the fiscal year ended October 31, 2012, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. Securities Authorized for Issuance Under Equity Compensation Plans The Company does not currently have any equity compensation plans and thus no securities have been issued. ITEM 6. SELECTED FINANCIAL DATA. As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this Annual Report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in such forward looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this Annual Report. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Background We were incorporated on October 1, 2006 in the State Nevada under the name Release Your Lease Inc. Our initial business plan was to create a web-based service for buyers and sellers of leased automobiles. A decision was made by new management, to change the corporate direction of the Company and to pursue opportunities in the retail fashion industry and effective June 11, 2007, we completed a merger with our wholly subsidiary Dussault Apparel Inc.We currently operate in the retail fashion industry. Liquidity & Capital Resources As of October 31, 2012, our cash balance was $7,151, which is a decrease from our cash balance of $8,449 as of October 31, 2011.Total current assets decreased to $16,651 (2012) from $34,265 (2011) as we collected accounts receivables and sales tax receivables and expended those funds for operations. Other receivables remained constant at $4,016 for 2012 and 2011. During the fiscal year ended October 31, 2012 we obtained and used aconvertible loan totaling $63,000 to pay various operating expenses related to the ongoing management of the Company.As at October 31, 2012 a total of $54,600 of the convertible loan received during the year had been converted to shares of the Company's common stock, with $8,400 remaining due and payable as at the year end. Presently, our revenues are not sufficient to meet our operating and capital expenses. Our capital requirements are difficult to plan in light of our current strategy to limit our operations and our products.However based on our expenditures from prior years and our determination to seek other acquisitions and to review whether we can increase our current business revenues we have estimated that we will require $500,000 over the next twelve months to pay down our existing liabilities and to continueand grow operations.Since our inception, we have been dependent on investment capital as an important source of liquidity. Our operations presently are generating negative cash flow, and we do not expect positive cash flow from operations in the near term. We need to secure additional working capital in the short-term in order to sustain our operations and execute our business plan. We have incurred operating losses since inception, and this is likely to continue into the fiscal year ending October 31, 2013. There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis should it be required, or generate significant material revenues from operations, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease our operations. 15 Our ability to meet our financial commitments is primarily dependent upon the continued issuance of equity to new stockholders, the ability to borrow funds, and ultimately upon our ability to achieve and maintain profitable operations. There are no assurances that we will be able to obtain required funds for our continued operations or that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms.If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease the operation of our business. There is substantial doubt about our ability to continue as a going concern, as the continuation of our business is dependent upon obtaining further short and long-term financing and achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Results of Operations The discussion and financial statements contained herein are for our fiscal year ended October 31, 2012 and October 31, 2011.The following discussion regarding our financial statements should be read in conjunction with our financial statements included herewith. We have suffered recurring losses from operations. The continuation of our Company is dependent upon us attaining and maintaining profitable operations and raising additional capital as needed. In this regard, we have successfully raised additional capital through equity offerings and loan transactions in the past and presently believe we will be able to do so in the future, though we can offer no assurance of this outcome as no specific arrangements are in place. Comparison of the Fiscal Year Ended October 31, 2012 and October 31, 2011 During the fiscal years ended October 31, 2012 and 2011, we earned gross revenues of $30,029 as compared to $66,001, with gross profit of $30,029 in the current fiscal year as compared to $14,443 for the year ended October 31, 2011.We experienced a substantial decline in overall sales, however,our cost of sales was reduced from $51,558 for October 31, 2011to $Nil for the fiscal year ended October 31, 2012 as we undertook no marketing or sales efforts internally and relied on our licensee to fund all marketing and sales efforts and costs of goods.our revenue stream was limitd to collecting royalty revenues based on a percentage of total product sold by our licensee. For the fiscal year ended October 31, 2012, our operating expenses decreased substantially to $118,729, from $342,191in the prior year.This decrease was mainly due to a substantial reduction in consulting fees to $12,146 for the fiscal year ended October 31, 2012 from $65,617 in the fiscal year ended October 31, 2011, as well as a substantial decrease in other administrative expenses from $126,566 (2011) as compared to $60,699 in the current fiscal year (2012). Inaddition, we recorded bad debt write offs of $75,346 in fiscal 2011, with no comparable amount in the fiscal year ended October 31, 2012,a write down of obsolete inventory in 2011 totaling $13,408 with no comparative entry if the current fiscal year and professinal fees decreased from$53,577 in the fiscal year ended October 31, 2011 to $41,462 for the fiscal year ended October 31, 2012.Our overall operational activity substantially decreased during the fiscal year ended October 31, 2012 and we recorded an operating loss totling $88,700 in fiscal 2012 as compared to $327,748 in fiscal 2011. Other income and expenses reflect a trademark impairment charge of $192,214 in the fiscal year ended October 31, 2011 as compared to a trademark impairment charge of $12,254 for the fiscal year ended October 31, 2012 as the Company evaluated its capitalized trademark costs for recoverability and determined the recoverability of the asset to be impaired. In addition we recorded interest expenses of $72,887 in the current fiscal year, as compared to interest expenses of $20,283 in the fiscal year ended October 31, 2011 as a result of certain loans which were settled by the issuance of shares of common stock at a discount to market price on the date of issue. Loss on conversion of debt into shares of common stock in fiscal 2011 totaled $230,456 with no comparative entry in fiscal 2012, and we recorded a gainas a result of the change in thefair value ofderivative liabilities totaling $300 in fiscal 2012, as compared to a loss from thechangein the fair value of derivative liabilities in fiscal 2011. During the fiscal year ended October 31, 2012 the Company recorded a net loss of $173,541 as compared to a net loss of $773,701 in the prior fiscal year ended October 31, 2011. 16 Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments which are based on historical experience and on various other factors that are believed to be reasonable under the circumstances. The results of their evaluation form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions and circumstances. Our significant accounting policies are more fully discussed in the Notes to our Financial Statements. Off- Balance Sheet Arrangements The Company presently does not have any off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 17 DUSSAULT APPAREL INC. (A Development Stage Company) REPORT AND FINANCIAL STATEMENTS October 31, 2012 (Stated in US Dollars) Page Audited Financial Statements Reports of Independent Registered Public Accounting Firms F-2 and F-3 Balance Sheets F-4 Statements of Operations F-5 Statements of Stockholders' Equity F-6 Statements of Cash Flows F-7 Notes to Financial Statements F-8 to F-16 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Dussault Apparel, Inc.: We have audited the accompanying consolidated balance sheet of Dussault Apparel, Inc. (“the Company”) as of October 31, 2012 and the related statement of operations, stockholders’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the financial position of Dussault Apparel, Inc., as of October 31, 2012, and the results of its operations and its cash flows for the year then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. /s/ B F Borgers CPA PC B F Borgers CPA PC Denver, CO March 4, 2013 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Shareholders Dussault Apparel Inc. Vancouver, B.C., Canada I have audited the accompanying balance sheet of Dussault Apparel Inc. as of October 31, 2011 and 2010 and the related statements of operations, of shareholders’ equity (deficit) and of cash flows for the years ended October 31, 2011 and 2010 These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, based on my audit, the financial statements referred to above present fairly, in all material respects, the financial position of Dussault Apparel Inc. as of October 31, 2011 and 2010and the results of its operations and its cash flows for the years ended October 31, 2011 and 2010 in conformity with United States generally accepted accounting principles. The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company as at October 31, 2011 had not established an ongoing source of revenues sufficient to cover its operating costs and to allow it to continue as a going concern.These factors raise substantial doubt concerning the Company’s ability to continue as a going concern.Its ability to continue as a going concern is dependent on the successful stimulation of sales in order to fund operating losses and become profitable.If the Company is unable to make it profitable, the Company could be forced to cease development of operations.Management cannot provide any assurances that the Company will be successful in its operation.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern The Company has determined that it is not required to have, nor was I engaged to perform, an audit of the effectiveness of its documented internal controls over financial reporting. /s/John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California February 9, 2012 F-3 DUSSAULT APPAREL INC. Balance Sheets October 31, October 31, (restated) ASSETS Current assets Cash $ $ Accounts receivable Other receivable Sales taxreceivable - Total current assets Property and Equipment, net - Trademark - Damage deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities Accounts payable – related party - Sale tax payable - Convertible note liabilities - Derivative liabilities - Total current liabilities Other Liabilities Loan payable – related party Convertible note liabilities, net Derivative liabilities Total Liabilities Stockholders’ Equity Common stock-$0.001 par value, authorized 1,050,000, 000 shares; 316,217,207 and 180,954,893 shares issued and outstanding as at October 31, 2012 and October 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements F-4 DUSSAULT APPAREL INC. Statements of Operations and Comprehensive Loss Year ended October 31, (restated) Revenue Products $ - $ Royalties - Cost of Sales - Gross Profit General and Administrative Expenses Professional Fees Consulting Advertising - Write down inventory - Bad debts - Depreciation Other Administrative Expenses Uncollectible rent deposit - Total Expenses Operating Loss ) ) Other Income (expense) Trademark impairment charge ) ) Change in fair value of derivative liabilities ) Loss on conversion - ) Interest expense ) ) Net Income (Loss) $ ) $ ) Loss Per Common Share, basic $ ) $ ) Weighted Average Number of Common Shares Net Loss $ ) $ ) Other comprehensive income Foreign currency translation adjustment - Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these financial statements F-5 DUSSAULT APPAREL INC. Statements of Stockholders’ Equity Common stock Additional Paid Accumulated other Accumulated Total Number of Shares Amount in capital Comprehensive Income Deficit Balances at October 31, 2010 ) November 30, 2010 issued stock for loan conversion at $0.0046 per share - - December 14, 2010 issued stock for trademark at $0.0075 per share - - December 14, 2010 issued stock for services at $0.0097 per share - - January 3, 2011 issued stock for loan conversion at $0.0029 per share - - January 10, 2011 issued stockfor loan conversion at $0.0029 per share - - January 31, 2011 issued stock for services at $0.0151 per share - - February 15, 2011 issued stock for loan conversion at $0.0033 per share - - March 14, 2011 issued stock for loan conversion at $0.0023 per share - - April 20, 2011 issued stock for loan conversion at $0.0008 per share - - May 17, 2011 issued stock for loan conversion at $0.0006per share - - June 13, 2011 issued stock for trademark at $0.001 per share 11 - - - 11 August 15, 2011 issued stock for loan conversion at $0.0007 per share - - September 19, 2011 issued stock for loan conversion at $0.0006 per share - - September 21, 2011 issued stock for loan conversion at $0.0007 per share - - September 26, 2011 issued stock for loan conversion at $0.0006 per share - - October 3, 2011 issued stock for loan conversion at $0.0019 per share - - October 4, 2011 issued stock for loan conversion at $0.0022 per share - - October 6, 2011 issued stock for loan conversion at $0.0033 per share - - Accrued interest expense contributed to additional paid in capital - Net loss for the year ended October 31, 2011 - - - ) (766,753 ) Balances at October 31, 2011 (12,458,874 ) (101,618 ) January 17, 2012 issued stock for trade mark, FV 0.0029 - - May 11, 2012 issued stock for conversion deemed price $0.00065, FV $0.0011 - - May 24, 2012 issued stock for conversion deemed price $0.00037, FV $0.0008 - - June 19, 2012 issued stock for conversion deemed price $0.000029, FV $0.0007 - - July 2, 2012 issued stock for conversion deemed price $0.000023, FV $0.0004 - - July 10, 2012 issued stock for conversion deemed price $0.000023, FV $0.0008 - - July 27, 2012 issued stock for conversion deemed price $0.000035, FV $0.0014 - - July 31, 2012 issued stock for conversion deemed price $0.000048, FV $0.0017 - - August 10, 2012 issued stock for conversion deemed price $0.000052, FV $0.0011 - - August 23, 2012 issued stock for conversion deemed price $0.000054, FV $0.0012 - - September 5, 2012 issued stock for conversion deemed price $0.000060, FV $0.0011 - - September 24, 2012 issued stock for conversion deemed price $0.000046, FV $0.0007 - - October 4, 2012 issued stock for conversion deemed price $0.000035, FV $0.0007 - - October 11, 2012 issued stock for conversion deemed price $0.000035, FV $0.0008 - - October 31, 2012 issued stock for conversion deemed price $0.000035, FV $0.0009 - - Loss on conversion of the convertible notes, May 11, 2012 to October 31 2012 - - ) - - ) Net loss for the year ended October 31, 2012 - ) (173,541 ) Balances at October 31, 2012 $ ) $ ) The accompanying notes are an integral part of these financial statements. F-6 DUSSAULT APPAREL INC. Statements of Cash Flows Year ended October 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for services - Stock issued for intellectual property Stock issued to settle loans payable, including interest expense - Depreciation Change in fair value of derivative liabilities ) Damage deposit - Amortization on the debt discount Accrued interest on the notes - Write down inventory - Bad debts - Impairment charges - trademark Occupancy fee against loan receivable - Foreign exchange loss related party loan ) - Change in operating assets and liabilities: Accounts receivable ) Account payable Inventory - Sales tax payable - Sales tax receivable ) Net cash flows provided by (used in) operating activities ) Investing Activities: Purchase of trade mark - ) Net cash used in investing activities - ) Financing activities: Proceeds from related party loan - Repayment of related party loan - ) Repayment of loan payable - ) Proceed from of Loan payable - Net cash provided by (used in) financing activities ) Effect of exchange rates on cash - Net decrease in cash ) ) Cash and equivalents, beginning of period Cash, end of period $ $ Supplemental cash flow disclosures: Cash paid for interest $
